Per Curiam.
Section 48 of the City Court Act, unlike section 187 of the Civil Practice Act (Subd. 3), does not authorize a change in the place of trial on account of the convenience of witnesses. If, however, we regard the application as made upon the ground that the plaintiff is an assignee of the cause of action, or that the plaintiff is not a resident of Bronx county, the motion should have been denied because no demand specifying the county where the defendant required the action to be tried was served with or before *767the service of the answer as required by rule 146 of the Rules of Civil Practice. We consider the provisions of that rule to be applicable to actions in the City Court by virtue of section 36 of the City Court Act. (Cf. Grady v. Selden Truck Corporation, 133 Misc. 97.)
Older reversed, with ten dollars costs and disbursements, and motion denied.
All concur; present, Lydon, Frankenthaler and Untermyer, JJ.